Citation Nr: 0815715	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO. 01-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected endometriosis and pelvic adhesions, 
status post laparoscopy, lysis and left salpingectomy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel
INTRODUCTION

The veteran had active duty from June 1994 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). This matter 
was previously before the Board and was remanded in October 
2004 and June 2007.

In the June 2007 Board remand, the Board remanded the matter 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) because the veteran had 
filed an October 2006 notice of disagreement to the RO's 
August 2006 denial of TDIU, but the RO had not issued a 
statement of the case (SOC) on the matter. The RO issued an 
appropriate SOC in July 2007, but the record does not reflect 
that the veteran has filed a substantive appeal on this 
issue. As such, the Board finds that the veteran has not 
perfected an appeal as to the issue of entitlement to TDIU 
and this matter is not before the Board at this time. 
38 C.F.R. § 20.202.

In November 2006, the veteran submitted a statement 
indicating she wanted to file a claim for service connection 
for bowel issues. This matter is REFERRED to the RO for 
appropriate action. 

In March 2008 correspondence, the veteran notified VA that 
she wished to cancel her Board hearing and wished to have her 
records sent to the Board for a decision to be made on her 
case.


FINDING OF FACT

The veteran's service-connected endometriosis and pelvic 
adhesions, status post laparoscopy, lysis, and left 
salpingectomy, is productive of lesions involving the bowel 
confirmed by laparoscopy, pelvic pain, and bowel symptoms 
with no evidence of removal of the ovaries or uterus, vaginal 
fecal leakage, multiple urethrovaginal fistulas or malignant 
neoplasms.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 50 
percent, but no higher, for endometriosis and pelvic 
adhesions, status post laparoscopy, lysis and left 
salpingectomy, have been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Codes 7617-
7619, 7624, 7625, 7627 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in her possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In November 2004 and June 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate increased rating, and earlier 
effective date claims, as well as specifying what information 
and evidence must be submitted by her, what information and 
evidence will be obtained by VA, and the need for her to 
advise VA of or submit any further evidence that pertains to 
her claims. 

The notices were not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claims were 
readjudicated in the August 2006 supplemental statement of 
the case after she received appropriate VCAA notice in the 
June 2006 VCAA letter. As such, the Board finds that the 
veteran had ample time to submit additional evidence after 
receiving proper VCAA notice and prior to readjudication of 
the claims. Thus, the Board finds that the essential fairness 
of the adjudication process was not affected by the VCAA 
timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating gynecological disabilities 
in the August 2001 statement of the case. Additionally, the 
Board finds that the essential fairness of the adjudication 
process was not affected by this error as the August 2006 
supplemental statement of the case readjudicated the 
increased rating claim after the August 2001 statement of the 
case. Finally, the Board notes that the veteran had actual 
knowledge of the applicable rating criteria for endometriosis 
and gynecological disabilities as the statements submitted by 
her in July 2002 quote directly from the rating criteria for 
the applicable Diagnostic Codes.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.


Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected disability warrants a 
higher disability rating. Having carefully considered the 
appellant's contentions in light of the evidence of record 
and the applicable law, the Board finds that the weight of 
such evidence is in approximate balance and the claim will be 
granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).



The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's service-connected endometriosis is currently 
rated under the provisions of Diagnostic Code 7629. The only 
disability rating in excess of 30 percent available under 
this Diagnostic Code is a 50 percent disability rating which 
requires lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain, or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms. 
38 C.F.R. § 4.116, Diagnostic Code 7629.

The veteran's August 1998 Medical Board shows that she had a 
diagnosis of endometriosis after severe pelvic and bowel 
adhesions were found on laparoscopy. Current VA treatment 
records show complaints of pelvic pain and bowel dysfunction 
and an October 2006 VA treatment record shows that the 
veteran complained of bloody stools. A corresponding 
colonoscopy report shows that the veteran was diagnosed with 
ulcerative enteritis. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Although it is not entirely clear if the veteran's bowel 
dysfunction is etiologically related to her service-connected 
gynecological disability, the Board finds that after 
resolving any benefit of the doubt in favor of the veteran 
under the provisions of 38 U.S.C.A. § 5107(b), the current 
manifestations of the veteran's service-connected disability 
more closely approximate the criteria for a 50 percent 
disability rating under Diagnostic Code 7629. This is the 
highest disability rating available under this Diagnostic 
Code. 

As for other potentially applicable Diagnostic Codes, the 
Board finds that there is no competent medical evidence of 
removal of ovaries or uterus to warrant a higher rating under 
Diagnostic Codes 7617-7619. Additionally, there is no 
competent medical evidence of urethrovaginal fistulas or 
malignant neoplasms to warrant a higher disability rating 
under Diagnostic Codes 7625 or 7627 or evidence of vaginal 
fecal leakage to warrant a higher disability rating under 
Diagnostic Code 7624. 38 C.F.R. § 4.116, Diagnostic Codes 
7617-7619, 7624, 7625, 7627.


ORDER

An initial evaluation of 50 percent, but no higher, for 
service-connected endometriosis and pelvic adhesions, status 
post laparoscopy, lysis and left salpingectomy is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


